17-2584
     United States v. Hovhannisyan

                                          UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 6th day of November, two thousand seventeen.
 4
 5   PRESENT:
 6              GERARD E. LYNCH,
 7              SUSAN L. CARNEY,
 8                          Circuit Judges.
 9              ALVIN K. HELLERSTEIN,*
10                          District Judge.
11   _________________________________________
12
13   UNITED STATES OF AMERICA,
14
15                      Appellee,
16
17                                   v.                                                  No. 17-2584
18
19   RAZHDEN SHULAYA, AKA BROTHER, AKA ROMA,
20   ZURAB DZHANASHVILI, AKA ZURA, AKAKI UBILAVA,
21   AKA AKO, HAMLET UGLAVA, MAMUKA CHAGANAVA,
22   MIKHEIL TORADZE, AVTANDIL KANADASHVILI, NAZO
23   GAPRINDASHVILI, AKA ANNA, ARTUR VINOKUROV,
24   AKA RIZHY, EVGHENI MELMAN, TIMUR SUYUNOV,
25   ZURAB BUZIASHVILI, GIORGI LOMISHVILI, AZER
26   ARSLANOUK, IVAN AFANASYEV, AKA VANYA, DENIS
27   SAVGIR, BAKAI MARAT-UULU, ANDRIY PETRUSHYN, DIEGO
28   GABISONIA, LEVAN MAKASHVILI, SEMYON SARAIDAROV,
29   AKA SAMMY, DENYS DAVYDOV, EREKLE KERESELIDZE,
30   ALEX MITSELMAKHER, AKA GLOBUS, YURIY LERNER,
31   AKA YURI, AVTANDIL KHURTSIDZE, NIKOLOZ JIKIA,
32
33                     Defendants,
     * Judge Alvin K. Hellerstein, of the United States District Court for the Southern District of New York,
     sitting by designation.
 1   VACHE HOVHANNISYAN,
 2
 3              Defendant-Appellant.
 4   _________________________________________
 5
 6   FOR APPELLANT:                                      BRADLEY L. HENRY, The Henry Law
 7                                                       Firm PLLC, New York, NY.
 8
 9   FOR APPELLEE:                                       ANDREW THOMAS, Assistant United
10                                                       States Attorney, for Joon H. Kim, Acting
11                                                       United States Attorney for the Southern
12                                                       District of New York, New York, NY.
13
14          Appeal from an order of the United States District Court for the Southern District of
15   New York (Forrest, J.).

16          UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
17   ADJUDGED, AND DECREED that the order of detention entered on August 17, 2017,
18   is AFFIRMED.

19          Defendant Vache Hovhannisyan seeks review of the District Court’s order under 18
20   U.S.C. § 3142(e) denying his application for pretrial release. We have jurisdiction over this
21   appeal under 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291. See Fed. R. App. P. 9(a). We review
22   for clear error the District Court’s determination that the defendant poses a risk of flight and
23   that no condition or combination of conditions would guarantee his appearance at trial. See
24   United States v. Berrios-Berrios, 791 F.2d 246, 250-51 (2d Cir. 1986). Upon due consideration,
25   we affirm the order denying release pending trial for substantially the reasons stated by the
26   District Court during the defendant’s August 4, 2017 bail hearing. (Ex. H (Aug. 2 [sic: 4],
27   2017 Tr.) at 26-33.)

28                                                       FOR THE COURT:
29                                                       Catherine O’Hagan Wolfe, Clerk of Court
30




                                                    2